CONCURRING AND DISSENTING OPINION
JUSTICE BAER
I join Part II.C. of the Majority opinion disposing of Appellant’s restitution issue given my agreement that a Commonwealth agency cannot be a “victim,” as that word is statutorily defined, entitled to mandatory restitution under 18 Pa.C.S. § 1106(a). However, for the reasons that follow, I respectfully disagree with the manner in which the Majority disposes of Appellant’s issue regarding his conflict-of-interest conviction. Accordingly, I cannot join Parts II.A, H.B., or III of the Majority opinion.
I agree with the Majority’s holding that “to prove ‘pecuniary benefit’ as used in the conflict of interest statute, [65 Pa.C.S. §§ 1102-03,1] the prosecution must show some private financial gain,” Majority Opinion at 448, and therefore, a conflict-of-interest conviction cannot be predicated on mere intangible political gain. The trial court’s contrary conclusion reflects a simple misinterpretation and misapplication of a criminal statute. Appellant certainly had several avenues through which to pursue relief from this error. For instance, Appellant could have challenged the trial court’s incorrect definition of an element of the crime by objecting to the jury instruction containing the improper definition. He also could have raised an insufficiency of the evidence challenge in the Superior Court. Both of these challenges present clear standards of review and straightforward avenues for relief. If we determined that the trial court abused its discretion by improperly instructing the jury, then Appellant would be entitled to a new trial. If we determined that there was insufficient evidence to support the conviction, then Appellant would be entitled to an acquittal.
However, the only question Appellant has presented throughout this litigation, including in his petition seeking this Court’s review, is a convoluted constitutional challenge, which makes no mention of any jury instruction. The Majority goes to great lengths to explain why it can address Appellant’s constitutionally-framed issue as one challenging an erroneous jury instruction, despite Appellant’s focus on what he repeatedly self-describes, and the Majority recognizes, as a constitutional challenge. See Maj. Op. at 443-44 (Part II.A “Concerning the constitutional question”). Moreover, and dispositively, the Majority does not point to where Appellant specifically objected to the erroneous jury instruction. See Pa.R.Crim.P. 647(C) (“No portions of the charge nor omissions from the charge may be assigned as error, unless specific objections are made thereto before the jury retires to deliberate.”); Commonwealth v. Gwynn, 555 Pa. 86, 723 A.2d 143, 152 (1998) (“A defendant’s failure to challenge the jury *458charge before the jury retires to deliberate prevents appellate review.”).
I can appreciate the Majority’s inclination to correct a clear trial court error. However, we can only grant relief based on preserved issues that are argued and developed by the parties. See, e.g., Dilliplaine v. Lehigh Valley Trust Co., 457 Pa. 255, 322 A.2d 114, 117 (1974) (abolishing the fundamental error theory as a basis for reviewing jury instructions to which the appellant had not objected). In my view, Appellant’s constitutional framing of his issue is a wholly inapt vehicle by which to challenge his conflict-of-interest conviction. Rather than act as Appellant’s advocate and reinvent his arguments, I would find that his failure to present the proper challenge constitutes waiver precluding this Court from granting him relief.2 Thus, I find myself constrained to affirm Appellant’s conviction for conflict-of-interest. ,
For these reasons, I would vacate the Superior Court’s order and Appellant’s judgment of sentence and remand for re-sentencing based on the trial court’s erroneous grant of restitution to a Commonwealth agency.

. Section 1103 provides that "[n]o public official ... shall engage in conduct that constitutes a conflict of interest.” 65 Pa.C.S. § 1103. The immediately preceding section defines conflict of interest as "[u]se bya public official ... of the authority of his office ... for the private pecuniary benefit of himself ....” 65 Pa.C.S. § 1102.


, ' Interestingly, the Majority recognizes that "[Appellant] has not preserved any claim regarding the sufficiency of the evidence,” Maj. Op, at 455 n.32, and thus "we will not pass upon the question of evidentiary sufficiency.” Id. I agree. However, the Majority provides no persuasive explanation for its inconsistent application of the waiver doctrine, as a challenge to Appellant’s jury instructions is just as waived as a challenge to the sufficiency of the evidence.